Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ACCENTURE LTD

- and -

ACCENTURE plc

- and -

ACCENTURE CANADA HOLDINGS INC.

First Supplemental Agreement

Dated September 1, 2009

to

Support Agreement dated as of May 23, 2001



--------------------------------------------------------------------------------

THIS FIRST SUPPLEMENTAL AGREEMENT TO SUPPORT AGREEMENT is entered into as of
September 1, 2009, by and between ACCENTURE LTD, an exempted company registered
under the laws of Bermuda (“ParentCo”), ACCENTURE plc, an Irish public limited
company (“Successor ParentCo”) and ACCENTURE CANADA HOLDINGS INC., a corporation
incorporated under the laws of Ontario (the “Corporation”);

WHEREAS pursuant to a Support Agreement (the “Support Agreement”) dated as of
May 23, 2001, ParentCo and the Corporation established a procedure whereby
ParentCo would take certain actions and make certain payments and deliveries
necessary to ensure that the Corporation will be able to make certain payments
and to deliver or cause to be delivered Class A Shares in satisfaction of the
obligations of the Corporation under the Exchangeable Share Provisions with
respect to the payment and satisfaction of dividends, Liquidation Amounts,
Retraction Prices and Redemption Prices, all in accordance with the Exchangeable
Share Provisions;

WHEREAS pursuant to a Scheme of Arrangement to be undertaken pursuant to the
laws of Bermuda, ParentCo is undertaking a reorganization whereby ParentCo will
become a wholly-owned subsidiary of Successor ParentCo and holders of Class A
Shares will become holders of Class A ordinary shares of Successor ParentCo;

WHEREAS pursuant to Article 11 of the terms of the Exchangeable Shares, the
Exchangeable Shares will automatically be adjusted such that references to
Class A Shares in the terms of the Exchangeable Shares and the Support Agreement
will automatically refer to Class A ordinary shares of Successor ParentCo;

WHEREAS pursuant to section 4.2 of the Support Agreement, the parties hereto are
entering into this First Supplemental Agreement in order to amend and modify the
Support Agreement as necessary in order that it shall apply with full force and
effect, mutatis mutandis, to the Class A ordinary shares of Successor ParentCo,
and the parties hereto are executing and delivering this First Supplemental
Agreement to give effect to and evidence such necessary amendments and
modifications.

NOW, THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:

ARTICLE ONE – DEFINITIONS AND INTERPRETATION

Section 1.01 Definitions

In this First Supplemental Agreement, unless there is something in the subject
matter or context inconsistent therewith or unless otherwise expressly provided
“First Supplemental Agreement”, “herein”, “hereby”, “hereof”, and similar
expressions mean or refer to this First Supplemental Agreement; and the
expressions “Article” and “Section” followed by numbers mean and refer to the
specified Article or Section of this First Supplemental Agreement, unless the
context otherwise requires.



--------------------------------------------------------------------------------

Section 1.02 Incorporation of Support Agreement

This First Supplemental Agreement is supplemental to and will hereafter be read
in conjunction with the Support Agreement and the Support Agreement and any
supplemental agreements will hereinafter have effect so far as practicable as if
all the provisions thereof and hereof were contained in one instrument. In this
First Supplemental Agreement and the recitals hereto, unless there is something
in the subject matter or context inconsistent therewith, or unless so stated to
the contrary in this First Supplemental Agreement, the words and expressions
herein contained, including in the recitals hereto, which are defined in the
Support Agreement will have the meanings given to such words and expressions in
the Support Agreement.

Section 1.03 Reference to and Effect on the Support Agreement

On and after the Effective Time, each reference in the Support Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Support Agreement in any and all agreements, documents and
instruments delivered by Successor ParentCo, ParentCo or the Corporation or any
other person will mean and refer to the Support Agreement as supplemented
hereby.

Section 1.04 Interpretation not Affected by Headings, etc.

The division of this First Supplemental Agreement into Articles and Sections and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation hereof.

ARTICLE TWO – ASSIGNMENT AND ASSUMPTION

Section 2.01 Vesting of Benefits

From and after the Effective Time, Successor ParentCo shall possess and from
time to time may exercise each and every right and power of ParentCo under the
Support Agreement in the name of ParentCo or otherwise and any act or proceeding
by any provision of this agreement required to be done or performed by the board
of directors of ParentCo or any officers of ParentCo may be done and performed
with like force and effect by the directors or officers of Successor ParentCo.

Section 2.02 Covenants and Obligations

As of the Effective Time, Successor ParentCo:

 

  a. hereby assumes liability for all moneys payable and property deliverable
under the Support Agreement;

 

- 2 -



--------------------------------------------------------------------------------

  b. hereby covenants and agrees to pay and deliver or cause to be delivered all
moneys payable and property deliverable under the Support Agreement; and

 

  c. covenants and agrees to observe and perform all the covenants and
obligations of ParentCo under the Support Agreement.

ARTICLE THREE – MISCELLANEOUS

Section 3.01 Further Assurances

The parties will execute and deliver such further and other instruments and take
such further or other action as may be necessary or advisable to give effect to
this First Supplemental Agreement and the provisions hereof.

Section 3.02 Counterparts

This First Supplemental Agreement may be simultaneously executed in several
counterparts, each of which so executed will be deemed to be an original, and
all such counterparts together will constitute one and the same instrument.

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this First Supplemental Agreement
on the date first mentioned above under the hands of their proper officers duly
authorized in that behalf.

 

ACCENTURE PLC Per:   /s/ Douglas G. Scrivner Name:   Douglas G. Scrivner Title:
  General Counsel and Secretary ACCENTURE LTD Per:   /s/ Douglas G. Scrivner
Name:   Douglas G. Scrivner Title:   Secretary ACCENTURE CANADA HOLDINGS INC.
Per:   /s/ Joel Stern Name:   Joel Stern Title:   Director Per:   /s/ William
Morris Name:   William Morris Title:   Director

 

- 4 -